Citation Nr: 1226678	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  10-09 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from October 1967 to August 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over the case was subsequently returned to the RO in Chicago, Illinois.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

When the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, in February 2010, he requested a hearing before the Board at the RO.  By subsequent letter, the RO acknowledged the Veteran's request for a travel Board hearing and informed the Veteran that this hearing was scheduled for April 2011. 

In a statement received by the RO two weeks prior to the scheduled travel Board hearing, the Veteran requested that his hearing be rescheduled because of a conflict with his job.  Unfortunately, this request was not associated with the claims file before the hearing, so the Veteran remained on the hearing docket and failed to appear before the undersigned in April 2011.

After reviewing the Veteran's request, the Board has determined that good cause existed for his failure to appear for the scheduled hearing.  See 38 C.F.R. § 20.702(c)(2) (2011).  The Board has further determined that the Veteran should therefore be scheduled for another Board hearing at the RO.  See 38 C.F.R. § 20.702(d) (2011).  Because the Board may not proceed with an adjudication of the Veteran's claim without affording him an opportunity for such a hearing, a remand is required.  See 38 U.S.C.A. § 7107(b) (West 2002) and 38 C.F.R. § 20.700(a) (2011).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a travel Board hearing at the RO in accordance with the docket number of his appeal.  Thereafter, the case should be processed in accordance with established appellate procedure. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



